Citation Nr: 0936540	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-27 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tremors of the 
right upper extremity, claimed as secondary to service-
connected residuals of gallbladder removal.

2.  Entitlement to service connection for hypertension, to 
include claimed as secondary to service-connected residuals 
of gallbladder removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946, August 1946 to August 1948, and from March 1951 
to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for right upper extremity 
tremors and for hypertension.  

The Board notes that subsequent to the December 2005 rating 
decision but during the pendancy of this appeal, the Veteran 
asserted that because of his service-connected gallbladder 
surgery, he developed pancreatitis, which in turn either 
caused or contributed to his claimed right upper extremity 
tremors and hypertension.  The Board observes, however, that 
in March 1992, the RO rendered a decision denying service 
connection for pancreatitis.  This decision became final.  
38 U.S.C.A. § 7.105(c) (West 2002).  As a result, the Board 
cannot consider the Veteran's arguments with respect to 
pancreatitis unless new and material evidence as been 
received to reopen the claim of service connection therefore. 
38 U.S.C.A. §  5108 (West 2002).  The issue of whether new 
and material evidence has been received is to reopen the 
claim of entitlement to service connection for pancreatitis 
has not been considered by the RO or otherwise been developed 
for appeal.  Therefore, the issue is hereby referred to the 
RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence does indicate that currently 
diagnosed tremors of the right upper extremity are 
etiologically related to any of the Veteran's periods of 
active service, nor are they proximately due to, the result 
of, or chronically aggravated by a service-connected 
disorder.

2.  The probative medical evidence does not indicate that 
currently diagnosed hypertension is etiologically related to 
any of the Veteran's periods of active service or any 
incidents therein (to include presumptively), nor was it 
proximately due to, the result of or chronically aggravated 
by a service-connected disorder.


CONCLUSIONS OF LAW

1.  Tremors of the right upper extremity were not incurred or 
aggravated during military service and are not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

2.  Hypertension was not incurred or aggravated during 
military service and was not proximately due to, the result 
of, or chronically aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connections on appeal, the VCAA duty to notify was satisfied 
by letter sent to the Veteran in October 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in December 2005.  The 2005 
notice failed to address the assignment of disability ratings 
and the effective date provisions.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 




In this case, as the service connection claims are being 
denied herein, any questions as to the appropriate disability 
rating or effective date to be assigned are moot and there is 
no prejudice in issuing a final decision as to these claims.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records pertinent to the years after 
service.

VA examinations were conducted in 2005 which adequately 
addressed the threshold issue of current disability and which 
included nexus opinions.  The Veteran's representative has 
made some general arguments to the effect that the 2005 
examination reports/opinions are inadequate; however a review 
of those reports does not reflect any inadequacy.  Moreover, 
the Board has no obligation to request another medical 
examination or obtain a medical opinion when, as is the case 
here, there is no competent evidence that the Veteran's 
claimed disabilities or symptoms are associated with any of 
his periods of service or a service-connected disorder.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Therefore, it is not necessary to Remand the case to obtain a 
medical examination medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).



Factual Background

In June 2005, the Veteran filed original service connection 
claims for right upper extremity tremors and for 
hypertension, primarily claimed as secondary to service-
connected residuals of gallbladder removal.

The STRs for the Veteran's first period of service include a 
separation examination report dated in January 1946 
documenting a blood pressure reading of 120/74 and reflecting 
that examination of the cardiovascular system and heart were 
normal.  Evaluation of the nervous system and reflexes was 
normal, and Romberg testing was negative.

STRs for the Veteran's second period of service include an 
August 1946 enlistment examination report documenting a blood 
pressure reading of 110/72 and reflecting that examination of 
the heart and blood vessels was normal.  Evaluation of the 
nervous system was also normal.  Also on file is the 
separation examination report dated in August 1948 
documenting a blood pressure reading of 138/90 and reflecting 
that examination of the cardiovascular system and heart were 
normal.  Evaluation of the nervous system and reflexes was 
normal, and Romberg testing was negative.

STRs for the Veteran's third period of service include a 
March 1951 enlistment examination report documenting a blood 
pressure reading of 136/88 and reflecting that examination of 
the lungs, chest and heart was normal.  Neurological 
evaluation was also normal.  Also on file is the separation 
examination report dated in June 1953 documenting a blood 
pressure reading of 112/82 and reflecting that examination of 
the lungs, chest and heart were normal.  Neurological 
evaluation was also normal.  

The file contains VA records dated from 1998 to 2005.  An 
entry dated in December 1998 notes that the Veteran had a 
history of hypertension since the 1970's, and a history of 
tremors in the right hand.  The assessed conditions included 
hypertension.  A June 2000 entry reflects that the Veteran 
continued to be followed for hypertension and noted a history 
of rheumatoid arthritis of the elbows and wrists.  

A VA hypertension examination was conducted in November 2005.  
The Veteran gave a history of high blood pressure since 
service and reported that he had been placed on hypertensive 
medication about 15 years previously (1990).  On examination, 
blood pressure readings of 180/94 and 193/97 were made.  The 
diagnoses included hypertensive vascular disease, poorly 
controlled.  The examiner noted that she could not find any 
medical literature supporting a causal relationship between 
hypertension and a gallbladder condition/removal of the 
gallbladder and opined that it was not likely that the 
removal of the Veteran's gallbladder caused hypertension.  

A VA neurological examination was conducted in November 2005.  
The Veteran gave a 5-year history of right hand tremors.  
Physical examination revealed fine tremors of the right hand 
and arm with significant right arm weakness.  Tremors of 
unknown etiology of the right upper extremity were diagnosed.  
The examiner noted that she could not find any medical 
literature supporting and causal relationship between tremors 
and a gallbladder symptoms and opined that it was not likely 
that the Veteran's tremors were related to his service-
connected gallbladder removal.  

VA records dated from 2005 to 2007 reflect that the Veteran 
continued to be followed for hypertension.  

Legal Analysis

The Veteran maintains that service connection is warranted 
for tremors of the right upper extremity and for 
hypertension, primarily claimed as secondary to service-
connected residuals of gallbladder removal.  In the 
alternative, it is contended that service connection may be 
warranted for hypertension on the basis of direct service 
incurrence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including 
hypertension, may also be established on a presumptive basis 
by showing that the disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008). Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

	A.  Right Upper Extremity Tremors

The Veteran's original claim filed in June 2005 makes it 
clear that he contends that tremors of the right upper 
extremity are due to a service-connected disorder, 
specifically residuals of gallbladder removal.  He has not 
contended, and the evidence does not suggest, that the 
claimed tremors had their onset during or as a result of 
service, or that it may be so presumed.  In this regard, the 
earliest indications of hand tremors documented by clinical 
evidence are shown in records dated in 1998; the Veteran 
himself has given a history of this condition since 
approximately that time.  When neither the Veteran nor the 
record raises the theory of entitlement to service connection 
on a direct basis, the Board need not sua sponte consider and 
discuss that theory.  Therefore, the Board will not discuss 
direct service connection, but will instead focus on the 
Veteran's primary theory of entitlement on the basis of 
secondary service connection.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).

Indisputably, the record contains medical evidence of a 
currently manifested neurological disorder, diagnosed as 
tremors of the right upper extremity, upon VA examination 
conducted in November 2005.  As such, Hickson element (1) is 
satisfied.  

The remaining question is whether or not currently manifested 
tremors of the right upper extremity are secondarily related 
to a service-connected disorder by virtue of causation or 
aggravation.

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  There must be medical evidence of a current 
disability; evidence of a service- connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).  In this regard, the file contains a VA 
medical opinion provided in November 2005 at which time the 
VA examiner noted that she could not find any medical 
literature supporting any causal relationship between tremors 
and gallbladder symptoms and opined that it was not likely 
that the Veteran's tremors were related to his service-
connected gallbladder removal.  The Board is satisfied that 
this opinion addresses the secondary claim based on causation 
or aggravation; foreclosing the possibility of both.  There 
has been no medical evidence or opinion presented to the 
contrary.

The Board does not question the Veteran's sincerity in his 
belief that his currently manifested tremors of the right 
upper extremity are etiologically related to a service-
connected disorder.  While he is certainly competent to 
relate his symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning do not constitute competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed tremors of the right upper extremity are related to 
service or to any service-connected disorder, Hickson element 
(3), medical nexus, is not met.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's service connection claim.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	B.  Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  Hypertension must be confirmed by readings taken two 
or more times on three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Indisputably, the record contains medical evidence of 
currently diagnosed hypertension, as documented in a VA 
examination report of 2005.  As such, Hickson element (1) is 
satisfied.

The remaining question is whether or not currently manifested 
hypertension was incurred during or as a result of the 
Veteran's active military service, presumptively or 
otherwise, or is secondarily related to a service-connected 
disorder by virtue of causation or aggravation.  The Board 
notes that the Veteran himself has specifically contended 
that he has had high blood pressure since he was in service.  

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran was ever diagnosed with 
hypertension during any of his periods of active service.  
One isolated elevated reading of 138/90 was noted on the 
separation examination report of August 1948; however, this 
reading alone is insufficient to support a diagnosis of 
hypertension based on the definition and guidance regarding 
hypertension provided in the VA regulations (as described 
above).  Otherwise, the STRs including separation examination 
reports of January 1946 and June 1953 fail to reveal any 
evidence of hypertension.  Moreover, the STRs overall for all 
of the Veteran's periods of service fail to include a 
diagnosis of hypertension.  The Veteran's separation 
examination reports in this case are highly probative as to 
his condition at the time of his discharge from active duty, 
as they were generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The fact that the STRs and separation examination 
reports failed to include a diagnosis or reference to 
hypertension weighs heavily against the claim.

In addition, there is also no evidence that hypertension 
manifested to a compensable degree within one year following 
separation from service.  A chronic disease need not be 
diagnosed during the presumptive period under 38 C.F.R. § 
3.307(c), but if not, there must then be shown by acceptable 
medical or lay evidence, characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  No such evidence has been 
presented in this case.  In this regard, the earliest 
clinical evidence on file referencing a diagnosis of 
hypertension was dated in 1991.  The earliest historical 
information regarding the onset of hypertension indicates 
that it was initially identified in the 1970's.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  Under 38 C.F.R. § 
3.303(b), an alternative method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran currently has hypertension which is etiologically 
or causally associated with service.  Even using the date of 
onset per the Veteran's reported history, hypertension at the 
earliest was initially diagnosed more than 15 years after the 
Veteran's separation from his third period of service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Essentially, 
there is no evidence of a chronic disability (hypertension) 
during his periods of active service, or of continuity of 
symptomatology after such periods of active service.  
Moreover, there has been no competent evidence or opinion 
presented for the record which establishes or even suggests 
that an etiological relationship exists between hypertension 
initially diagnosed at least 15 years after service and any 
of the Veteran's periods of active service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Accordingly, service connection for hypertension is not 
warranted based on the theory of direct service incurrence.

The Veteran also maintains that service connection for 
hypertension is warranted secondary to service connected 
residuals of gallbladder removal.  A claim for secondary 
service connection generally requires competent evidence of a 
causal relationship between the service-connected disability 
and the nonservice-connected disease or injury.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service- 
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  

In this regard, the Board finds probative the October 2005 
opinion of the VA examiner, at which she noted that she could 
not find any medical literature supporting a causal 
relationship between hypertension and a gallbladder 
condition/removal of the gallbladder, and opined that it was 
not likely that the removal of the Veteran's gallbladder 
caused hypertension.  This opinion is considered probative as 
it was definitive and well-informed, having been based upon a 
review of the Veteran's history and condition on examination, 
and a search for supporting evidence in medical literature.  
Accordingly, the opinion is found to carry significant 
weight.  There has been no competent medical evidence or 
opinion presented to the contrary.  In addition, the Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board does not question the Veteran's sincerity in his 
belief that his currently manifested hypertension is a result 
of service or is etiologically related to a service-connected 
disorder.  While he is certainly competent to relate his 
symptomatology in service and after service, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning do not constitute competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed hypertension is related to service or to any service- 
connected disorder, Hickson element (3), medical nexus, is 
not met.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's service connection 
claim for hypertension.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

ORDER

Service connection for tremors of the right upper extremity, 
to include as secondary to a service-connected disorder, is 
denied.

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


